NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAVID T. PHILLIPS; JANE T. PHILLIPS,             No.   20-70051

                Petitioners-Appellants,          Tax Ct. No. 7854-18L

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      David T. Phillips and Jane T. Phillips appeal the decision of the Tax Court

holding that the Commissioner of Internal Revenue did not abuse its discretion by

rejecting their offer in compromise related to their 2012 and 2014 tax liabilities.

We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo questions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law, and for an abuse of discretion the Commissioner’s rejection of an offer in

compromise. Keller v. Comm’r, 568 F.3d 710, 716 (9th Cir. 2009). We affirm.

      The Tax Court properly granted summary judgment because taxpayers failed

to raise a genuine dispute of material fact as to whether the Commissioner’s

rejection of their settlement offer was an abuse of discretion. See id. at 717-18

(computational errors by the Commissioner in rejecting taxpayers’ offer in

compromise were not prejudicial and thus were not an abuse of discretion); Fargo

v. Comm’r, 447 F.3d 706, 709-10 (9th Cir. 2006) (the IRS has discretion to decide

whether to reject an offer in compromise after evaluating all facts and

circumstances).

      We reject taxpayers’ contentions that the Commissioner abused its discretion

by failing to comply with internal policies.

      We do not consider taxpayers’ arguments or allegations raised for the first

time on appeal because taxpayers have failed to demonstrate exceptional

circumstances. See Sparkman v. Comm’r, 509 F.3d 1149, 1158 (9th Cir. 2007)

(“Absent exceptional circumstances, this court will not consider an argument that

was not first raised in the Tax Court.”).

      AFFIRMED.




                                            2                                  20-70051